Title: Annotations on Copy of Report on Restoring Public Credit, [ca. 26 March] 1783
From: Madison, James
To: 


Editorial Note
Although it would be reasonable to expect that JM, on the eve of Jefferson’s departure on 12 April from Philadelphia for Virginia, annotated for his friend’s information a printed copy of the original report on restoring public credit so as to indicate the major changes made by Congress in the report before that date, it appears that he either wrote these annotations prior to 27 March 1783 or, if later, failed to point out an important amendment adopted on that day. The paragraph numbers mentioned below conform with the sequence of paragraphs of the report as printed in JCCWorthington Chauncey Ford et al., eds., Journals of the Continental Congress, 1774–1789 (34 vols.;
        Washington, 1904–37)., XXIV, 170–74, which varies slightly from the text as printed in the Report on Restoring Public Credit of 6 March. See also Memo. on a Revenue Plan, 6 Mar., and hdn.; JM Notes, 7 Mar., and ed. n., nn. 2, 3; JM to Jefferson, 22 Apr., and n. 9; to Randolph, 22 Apr. 1783; Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The
          Papers of Thomas Jefferson (18 vols. to date; Princeton, N.J., 1950——)., VI, 263–64, n.  
[ca. 26 March 1783]
JM wrote:
(a) in the left margin opposite the beginning of the fourth paragraph, “tuesday mar: 11. on motion of mr dyer, amendt. agreeably to the resolution of 16 day of decmr.”
(b) within the blank space in the fourth paragraph near its close, “one month”
(c) within the blank space in the fifth paragraph near its close, “2. mi drs. annuly.”
(d) after the final words of the sixth paragraph, “according to such rule as is or may be prescribed by the Arts. of Confederation”
